Citation Nr: 1452364	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 12, 2011, for the grant of basic eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1986 to May 1992 and from October 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was previously represented by a Veterans Service Organization (VSO); however, he revoked their representation in October 2010.  Therefore, the Board considers the Veteran to be self-represented.  

The Veteran's electronic claims file shows that he filed a notice of disagreement (NOD) with respect to an April 2014 rating decision.  A July 2014 letter to the Veteran indicates that the RO received the Veteran's NOD with the April 2014 rating decision.  As the RO has acknowledged receipt of the NOD and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the July 2014 letter reflects that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in April 2014 for the issuance of a statement of the case (SOC) and instead refers the RO to issue a SOC.


FINDINGS OF FACT

1.  An original claim seeking service connection for posttraumatic stress disorder (PTSD) was filed in March 2005; a March 2006 rating decision granted service connection for PTSD effective from March 12, 2005, the day after the Veteran's release from active duty.

2.  In April 2006, the Veteran disagreed with the initial disability rating assigned and claimed entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 

3.  An April 2007 rating decision granted entitlement to a TDIU effective from March 12, 2005; the rating decision shows that it was not considered permanent as there could be improvement of the Veteran's service-connected PTSD with treatment.  

4.  On March 27, 2008, the RO received from the Veteran's Congressional representative a copy of a claim for eligibility to DEA under 38 U.S.C. Chapter 35 dated in June 2007; there is no indication that the RO received an original copy of such claim prior to March 2008.


CONCLUSION OF LAW

The criteria for an effective date of March 27, 2008, but no earlier, for the grant of basic eligibility to DEA under 38 U.S.C. Chapter 35 have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.340, 3.341, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in November 2008 regarding the type of evidence necessary to establish his claim.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's earlier effective date claims arise from his disagreement with the effective date assigned following the award of benefits.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in October 2008 and April 2011.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(2014).

The United States Court of Appeals for Veterans Claims (Court) has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).
Applicable law provides that under Chapter 35 of Title 38 of the United States Code, DEA benefits may be paid to a child or a spouse or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility for DEA exists if a veteran has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2014).  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2014).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2014).

The Veteran contends that he is entitled to an effective date earlier than April 12, 2011, for the grant of basic eligibility for DEA under 38 U.S.C. Chapter 35.  Specifically, he asserts that the effective date should be March 12, 2005, the same date he was awarded a TDIU.  See, e.g., June 2012 substantive appeal.

The Veteran was awarded service connection for PTSD effective from March 2005.  In his NOD for the initial rating assigned, the Veteran also claimed that he was unemployable due to that disability.  In April 2007, the RO granted a TDIU effective from March 12, 2005, the date of service connection for PTSD.  In that rating decision, the RO made clear that it was not permanent as there could be improvement in the service-connected PTSD with treatment.  The RO did not expressly address entitlement to basic eligibility for DEA under 38 U.S.C. Chapter 35 in that decision.

On March 27, 2008, the RO received a submission from the Veteran's Congressional representative that included a claim for basic eligibility for DEA under 38 U.S.C. Chapter 35 dated in June 2007.  There is no indication in the Veteran's claims file that the RO received such claim prior to March 2008.  In April 2008, the Veteran submitted additional correspondence to his Congressional representative regarding not receiving any denial of his claim.  

A September 2008 letter from the Veteran's treating psychiatrist shows that it was his opinion that the Veteran was permanently and totally disabled and unemployable.  The letter shows that the Veteran's treatment plan consisted of medication and being seen every 12 weeks for 20 minutes for medication monitoring and cognitive behavioral psychotherapy.

The Veteran was afforded a VA examination in October 2008.  Following a thorough examination, the examiner opined that the Veteran's prognosis for improvement would be at least fair, if he were to involve himself in psychosocial treatment such as group therapy, individual therapy, or rehabilitation therapy.  The examiner noted that he had involved himself in any such treatment and that at present, he only received medication for his PTSD.  The examiner also opined that the Veteran's functional level was about the same as it was at the time of his last evaluation in 2006.

Treatment records from the Veteran's private psychiatrist dated from 2005 through September 2008 show that the Veteran was repeatedly prescribed medication for his service-connected PTSD every few months.  

A claim seeking entitlement to basic eligibility for DEA under 38 U.S.C. Chapter 35, and which led to this appeal, was received by the RO in November 2008.  

A March 2009 rating decision denied entitlement to basic eligibility for DEA under 38 U.S.C. Chapter 35 on the basis that although the Veteran was currently entitled to individual unemployability benefits, which are considered the same as a total service connected disability, there was no evidence that his current level of disability was permanent.

The Veteran was afforded another VA examination in April 2011.  Following a thorough examination, the examiner opined that there were no periods of remissions since the last examination.  The examiner noted that reportedly there had been improvement somewhat since beginning medications in 2005.  The examiner noted that the Veteran denied any increase or decrease in symptoms since the last examination two years ago and stated his level of functioning was about the same.  The examiner opined that the Veteran's functional level appeared to be about the same as it was at the time of the last examination in 2008.  The examiner noted that the Veteran had never engaged in any therapeutic treatment other than his medication management by his psychiatrist.  The examiner observed that the Veteran reportedly visited him once every five months since 2005.  The examiner noted reviewing the one note from 2008 from the psychiatrist.  The examiner opined that the prognosis remained guarded at that time and that the Veteran's symptoms might improve if he were to engage in individual or group therapy.

In the June 2011 rating decision on appeal, the RO granted basic eligibility for DEA under 38 U.S.C. Chapter 35 effective from April 12, 2011, the date of the VA examination.  The rating decision shows that although the examiner noted there might be improvement in the Veteran's symptoms if he were to engage in treatment, a review of the evidence showed that his condition had not improved in six years.  The RO therefore conceded that the severity of the Veteran's condition was permanent.  

Based on a review of the evidence, the Board concludes that an effective date of March 27, 2008, but no earlier, for the grant of basic eligibility for DEA under 38 U.S.C. Chapter 35 is warranted.  Initially, the Board considers the correspondence from the Veteran's Congressional representative received on March 27, 2008, to be an informal claim.  As such, the date of the Veteran's current claim for basic eligibility for DEA under 38 U.S.C. Chapter 35 is March 27, 2008.  As noted above, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  In this case, the evidence suggests that the severity of the Veteran's service-connected PTSD was permanent prior to the date of claim.  The September 2008 letter from the Veteran's private psychiatrist discussed above shows that it was his opinion that the Veteran was permanently and totally disabled and unemployable.  Considering that the psychiatrist treated the Veteran on a regular basis, and was therefore very familiar with the severity of the Veteran's PTSD, the Board accords this opinion great probative value.  The fact that both VA examiners indicated that the severity of the Veteran's PTSD had not changed since the award of service connection supports a finding that the Veteran's disability was permanent in nature prior to March 27, 2008.  As such, the earliest effective date possible is March 27, 2008, as it is the later of the dates of when entitlement arose versus the date of the claim.

In finding that an effective date of March 27, 2008, but no earlier, is warranted, the Board acknowledges that the claim submitted by the Veteran's Congressional representative from the Veteran was dated in June 2007.  However, the claims file does not show that such claim was ever received in June 2007.  The presumption of regularity has not been rebutted.  As noted above, it is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See Woods at 220; see also Baldwin at 6, Mindenhall, 7 Vet. App. 271 . 

The Board finds that clear evidence sufficient to rebut the presumption of regularity has not been submitted.  No postmark or certified receipt showing that the claim was mailed in June 2007 has been provided.  In this case, the only evidence suggesting that the claim was filed in June 2007 are the Veteran's unsubstantiated statements in his correspondence to his Congressional representative.  Therefore, the Board is unable to conclude that clear evidence to rebut the presumption of regularity has been provided.  As such, the evidence does not support a finding that a claim for basic eligibility for DEA under 38 U.S.C. Chapter 35 was received prior to March 27, 2008.

In light of the foregoing, the earliest effective date for the grant of basic eligibility for DEA under 38 U.S.C. Chapter 35 is March 27, 2008.  While the Board recognizes the Veteran's belief that the effective date for the grant of basic eligibility for DEA under 38 U.S.C. Chapter 35 should be the date of service connection of his PTSD, the governing legal authority is clear and specific, and VA is bound by it.  As a result, no effective date earlier than March 27, 2008, can be granted.  Therefore, an effective date of March 27, 2008, but no earlier, for the grant of basic eligibility for DEA under 38 U.S.C. Chapter 35 is granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  


ORDER

Entitlement to an effective date of March 27, 2008, for the grant of basic eligibility for DEA under 38 U.S.C. Chapter 35 is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


